DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable, because it requires receiving an indication of a change to a planned working time for one or more worker. A data replication configuration object, a data replication period object and an in-sync work schedule object are read. Based on the information read and on the determination that a work schedule of one or more workers is not included in the list, a determination is made that the change should be replicated. A data replication proxy object is created and one or more instances of a transient object is invoked and transmitted to the second system. These features, when considered with the other features of claim 1 are allowable over the prior art.
Dependent claims 2-8 are considered to be allowable for at least the same reasons as claim 1.
Claim 9 is allowable, because it requires storing a start date and end date of a data replication period. An indication of a temporary change is received. A determination is made whether the temporary change affects any dates within the data replication period. A data replication proxy object for the temporary change is created or updated when the temporary change to the planned working time affects at least one date within the data replication period. The data replication proxy object is used to transmit information on the temporary change to the second system. These features, when considered with the other features of claim 9 are allowable over the prior art.
Dependent claims 10-13 are considered to be allowable for at least the same reasons as claim 9.
Claim 14 is allowable, because Applicant’s arguments, see page 10, filed June 21, 2022, with respect to the prior art failing to disclose a query requesting replication of changes have been fully considered and are persuasive. Additionally, claim 14 requires the HR system receiving an indication of a change. A data replication configuration object and a data replication period object being read. Based on the information, a determination is made that the change should be replicated to the payroll system. A data replication proxy object is created or updated based on the change. Responsive to a query being received, one or more instances of a transient object is invoked and transmitted to a payroll system. These features, when considered with the other features of claim 14 are allowable over the prior art. Dependent claims 15-20 are considered to be allowable for at least the same reasons as claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165